

115 S154 RS: Small Business Relief From Disease Induced Economic Hardship Act of 2017
U.S. Senate
2017-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 194115th CONGRESS1st SessionS. 154IN THE SENATE OF THE UNITED STATESJanuary 17, 2017Mr. Rubio (for himself and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipAugust 2, 2017Reported by Mr. Risch, without amendmentA BILLTo amend the Small Business Act to ensure small businesses
affected by the onset of transmissible diseases are eligible
for disaster relief.
	
 1.Short titleThis Act may be cited as the Small Business Relief From Disease Induced Economic Hardship Act of 2017. 2.Definitions (a)In generalSection 3(k)(2) of the Small Business Act (15 U.S.C. 632(k)(2)) is amended—
 (1)in subparagraph (B), by striking and at the end; (2)in subparagraph (C), striking the period and inserting ; and; and
 (3)by adding at the end the following:  (D)communicable diseases for which the Federal Government issues a travel alert or travel warning..
 (b)ApplicabilityThe amendment made by subsection (a) shall apply to a communicable disease— (1)for which the Federal Government issues a travel alert or travel warning before, on, or after the date of enactment of this Act; and
 (2)the effects of which are experienced on or after the date of enactment of this Act.August 2, 2017Reported without amendment